DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a semiconductor memory device comprising, in combination: 
a peripheral circuit part supplied with a first voltage; 
a core circuit part supplied with a second voltage greater than the first voltage; 
a pre-decoder provided in the peripheral circuit part, input with a signal and 10outputting a one-hot signal corresponding to the signal; 
a first wiring provided in the peripheral circuit part, electrically connected to the pre-decoder, and supplied with the one-hot signal; 
a second wiring provided in the core circuit part; 
a level shifter supplied with the first voltage and the second voltage, and 15transferring the one-hot signal from the first wiring in the peripheral circuit part to the second wiring in the core circuit part; and 
a memory cell array provided in the core circuit part and operating based on the transferred one-hot signal.
The prior arts of record also fail to teach a corresponding a method for driving a semiconductor memory device including a peripheral circuit part supplied with a first voltage, a core circuit part supplied 20with a second voltage greater than the first voltage, a pre-decoder provided in the peripheral circuit part, a first wiring provided in the peripheral circuit part and electrically connected to the pre-decoder, a second wiring provided in the core circuit part, a level shifter supplied with the first voltage and the second voltage, and a memory cell array provided in the core circuit part comprising, in combination: 
25inputting a signal to the pre-decoder and outputting a one-hot signal corresponding to the signal from the pre-decoder, 
supplying the one-hot signal to the level shifter and transferring the one- hot signal from the first wiring in the peripheral circuit part to the second wiring in 40Client's Ref.: G82000658-US-A / Our Ref.: TS20PO06US the core circuit part; 
supplying the memory cell array with a signal based on the transferred one-hot signal, and 
operating the memory cell array.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 2, 2022